Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO. 19-cv-21871-RS



 BRADLEY C. BIRKENFELD,

        Plaintiff,

 v.


 LEONARD A. LAUDER and
 KEVIN M. COSTNER,
        Defendants.

 _________________________________

      DEFENDANT KEVIN M. COSTNER’S REPLY IN SUPPORT OF HIS MOTION
       TO DISMISS COMPLAINT OR IN ALTERATIVE, TRANSFER THE CASE

        Defendant, Kevin M. Costner replies as follows to Plaintiff, Bradley C. Birkenfeld’s

 Opposition (D.E. 52) (the “Opposition” or “Opp.”) to Defendant Kevin M. Costner’s Motion to

 Dismiss or in the Alternative Transfer the Case (D.E. 39):

                                       INTRODUCTION

        Birkenfeld’s Opposition does nothing to refute the arguments raised in Mr. Costner’s

 Motion, which demonstrated precisely why there was no jurisdictional basis for filing this action

 against Mr. Costner in Florida in the first place.       To the contrary, the Opposition only

 underscores the fundamental reasons why Florida lacks personal jurisdictional over Mr. Costner.

        First and foremost, Birkenfeld fails to provide any credible or admissible evidence

 whatsoever linking Mr. Costner to Florida for the purpose of establishing minimum contacts.

 Indeed, while Mr. Costner has provided a detailed sworn recitation of facts establishing that he

 has no meaningful contacts with Florida, Birkenfeld simply contends – in an inadmissible

                                                 1
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 2 of 9



 affidavit1 – that Mr. Costner allegedly engaged in unspecified movie shoots and musical

 performances that purportedly took place in Florida. Since Birkenfeld cannot point to even one

 specific instance of conduct by Mr. Costner in Florida, he has effectively conceded Mr.

 Costner’s position regarding the lack of jurisdiction.

           Second, while Birkenfeld contends that jurisdiction is proper because Mr. Costner’s

 attorneys sent him a companion demand letter while he was in Florida on the same day they sent

 a nearly identical demand letter to his publisher in Texas, he fails to explain how the companion

 letter has any material bearing on the allegations in his Complaint. To the contrary, Birkenfeld

 only purports to have been damaged by the letter that Mr. Costner’s attorneys sent to his

 publisher in Texas, which is the letter that caused the publisher to take allegedly adverse actions

 in Texas.

           Finally, Birkenfeld’s half-hearted attempt to refute the grounds for transfer under 28

 U.S.C. § 1404(a) is unsupported by any specific facts demonstrating a nexus between Florida

 and any relevant witnesses or information. Indeed, Birkenfeld does not even dispute that Mr.

 Costner and all of his representatives – who are obviously best equipped to attest to Mr.

 Costner’s financial conduct – are located in California.

           While Birkenfeld’s Opposition goes to great lengths to reiterate his frivolous claims

 against Mr. Costner, and even goes so far as to cast aspersions on Mr. Costner and his counsel,

 such red herrings do not mask the fact that he has failed to provide any legal or factual basis for

 this Court to assert jurisdiction over Mr. Costner.




 1
     Mr. Costner has filed evidentiary objections to Birkenfeld’s affidavit.
                                                    2
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 3 of 9



                                          ARGUMENT

 I.     BIRKENFELD HAS PROVIDED NO CREDIBLE OR ADMISSIBLE EVIDENCE
        DEMONSTRATING THAT MR. COSTNER HAS ANY MINIMUM CONTACTS
        WITH FLORIDA

        Mr. Costner’s sworn Declaration in support of his Motion establishes in great detail that

 Mr. Costner has no meaningful contacts with Florida whatsoever.              As set forth in his

 Declaration:

               Mr. Costner is not domiciled in Florida. Costner Decl., ¶ 2 (D.E. 39).

               Mr. Costner has “never owned or leased property in Florida.” Id. at ¶ 5.

               Mr. Costner has “never had a Florida mailing address or Florida telephone

                number.” Id. at ¶ 6.

               Mr. Costner has “never filed a lawsuit in Florida or otherwise availed [himself] of

                the Florida court system.” Id. at ¶ 7.

               Mr. Costner has “never filed state income taxes in Florida.” Id. at ¶ 8.

               Mr. Costner has “never been registered to vote in Florida.” Id. at ¶ 9.

               Mr. Costner has “never owned any Florida-based businesses.” Id. at ¶ 10.

        Critically, Birkenfeld does not offer any actual evidence to rebut these detailed

 statements by Mr. Costner. Instead, Birkenfeld simply relies upon his own wholly conclusory

 statement (in his Affidavit filed in support of the Opposition) claiming that “Kevin M. Costner

 has filmed movies in the State of Florida and often visits to perform as a musician in the State of

 Florida, as well as pursuant to his other business interests relating to the Gulf of Mexico and the

 Florida Coast.” Birkenfeld Aff. (D.E. 52-1) ¶ 21. Of course, this single sentence is not credible

 evidence of Mr. Costner’s purported minimum contacts. Indeed, not only does the statement

 lack foundation, but it lacks any factual detail to support its conclusions.        Most notably,


                                                 3
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 4 of 9



 Birkenfeld does not identify even a single movie that Mr. Costner allegedly filmed in Florida or

 even a single musical performance allegedly rendered in the state. Nor does he provide any

 detail regarding the purported “business interests” that Mr. Costner allegedly has in the Gulf of

 Mexico or the Florida Coast.

        Birkenfeld’s conclusory statement about Mr. Costner’s purported contacts with Florida

 provides a stark contrast to the purported jurisdictional facts Birkenfeld was able to set forth in

 his Opposition to co-defendant Leonard Lauder’s Motion to Dismiss. Birkenfeld’s affidavit in

 opposition to Mr. Lauder’s motion contained a litany of purported facts about Lauder’s contacts

 with Florida, including that Mr. Lauder (1) owns a residence in South Florida, (2) is the principal

 of a registered Florida business entity, and (3) visits and conducts business in the South Florida

 offices of the Estee Lauder Companies, Inc. See Birkenfeld Affidavit in Opp. to Lauder Mot. to

 Dismiss (D.E. 51-1). Indeed, Birkenfeld even claims to have met Mr. Lauder in Florida for

 business purposes.    See Birkenfeld Opp. to Lauder’s Mot. to Dismiss, at 9-10 (D.E. 51).

 Regardless of whether these purported facts have any truth, they nevertheless demonstrate that

 Birkenfeld knows how to set forth specific details of a defendant’s purported minimum contacts

 when he wants to. Such details are notably absent from his affidavit in opposition to Mr.

 Costner’s motion, thus evidencing that Birkenfeld does not have any specific factual basis to

 allege jurisdiction over Mr. Costner.

        Simply put, Birkenfeld’s one sentence attempt to describe Mr. Costner’s purported

 contacts with Florida is unspecific, unrelated to his causes of action, and without any foundation

 Birkenfeld’s conclusory statement cannot (and does not) rebut Mr. Costner’s detailed declaration

 in support of his Motion. See United Technologies Corp. v. Mazer, 556 F.3d 1260, 1277 (11th




                                                 4
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 5 of 9



 Cir. 2009) (“[w]e consider[] only those portions of the affidavit that set forth specific factual

 declarations within the affiant’s personal knowledge.”) (emphasis added).2

 II.    BIRKENFELD’S PURPORTED INJURY ARISES ENTIRELY FROM THE
        SEPTEMBER 27, 2016 LETTER THAT MR. COSTNER’S ATTORNEYS SENT
        TO BIRKENFELD’S PUBLISHER IN TEXAS, NOT THE COMPANION
        LETTER SENT TO BIRKENFELD IN FLORIDA.

        Birkenfeld’s Complaint alleges three causes of action against Mr. Costner, all of which

 purportedly arise from a September 27, 2016 letter that Mr. Costner’s lawyers sent from

 California to Birkenfeld’s book publisher in Texas.      Indeed, the entire thrust of Birkenfeld’s

 Complaint—and asserted damages—is that the September 27 letter directed to Greenleaf Group

 Book Press (in Texas) caused Greenleaf (in Texas) to remove the references to Mr. Costner in

 Birkenfeld’s tell-all tale, Lucifer’s Banker.     See D.E. 1 (“Compl.”) at ¶ 43 (“Greenleaf

 capitulated to Defendant COSTNER’s interference and the Lucifer’s Banker manuscript was

 accordingly altered under duress”).

        In his Opposition, Birkenfeld argues that personal jurisdiction exists in Florida because

 Mr. Costner’s lawyers also sent a companion letter to Birkenfeld on the same day their allegedly

 harmful letter was sent to Greenleaf in Texas. See also Compl. at ¶ 27 (“In a companion letter

 dated September 27, 2016, Defendant COSTNER again falsely and fraudulently asserted that

 Defendant COSTNER ‘has never had an account with UBS, nor had any other offshore bank

 account of any kind.’”). However, nowhere in his Complaint or Opposition does Birkenfeld

 identify any injury he suffered as a result of that companion letter. Rather, Birkenfeld’s only

 alleged damage was purportedly caused when Greenleaf, in Texas, responded to the letter it



 2
  The Opposition also contends—this time without even feigning the existence of evidentiary
 support—that Mr. Costner enjoyed “the full panoply of Florida’s state and municipal services,
 including police, fire, roads, airports, hospitals, and courts.” (D.E. 52 at 2). Again, these are
 entirely unfounded, conclusory statements and nothing more.
                                                  5
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 6 of 9



 received in Texas by removing certain references to Mr. Costner in Lucifer’s Banker. Therefore,

 the only letter relevant to the issue of personal jurisdiction is the letter sent to Greenleaf in Texas.

 That letter, which was sent from California to Texas, cannot serve as the basis for personal

 jurisdiction over Mr. Costner in Florida.

         Similarly, the mere fact that Birkenfeld claims to have suffered injury in Florida does not

 create jurisdiction over Mr. Costner. Birkenfeld relies on a self-serving interpretation of the

 Supreme Court’s decision in Calder v. Jones, 468 U.S. 783 (1984), arguing that his purported

 injury in Florida is sufficient to confer jurisdiction over Costner. However, the Supreme Court’s

 own subsequent explanation of its Calder decision indicates to the contrary. In Walden v. Fiore,

 571 U.S. 277 (2014), the Supreme Court explained that its Calder decision did not—as

 Birkenfeld argues—find that there was jurisdiction in California because the plaintiff happened

 to suffer the alleged injury there. Rather, the Court explained that it found jurisdiction in

 California appropriate because the events causing the injury occurred there. Walden, 571 U.S. at

 288.

         More specifically, “[t]he crux of Calder” is that the plaintiff suffered harm because the

 alleged scandalous story written by the defendants for publication in California caused “injury to

 plaintiff’s reputation in the estimation of the California public”—who read the story. Id. at 287.

 And, this “effect” caused by the defendants’ article was what “connected the defendants to

 California, not just to a plaintiff who lived there.” Id. at 288 (emphasis in original). As the

 Court explained, when intentional torts are involved, it is “insufficient to rely on a defendant’s

 ‘random, fortuitous, or attenuated contacts’ or on the ‘unilateral activity’ of a plaintiff. A forum

 State’s exercise of jurisdiction over an out-of-state intentional tortfeasor must be based on




                                                    6
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 7 of 9



 intentional conduct by the defendant that creates the necessary contacts with the forum.” Id. at

 286 (citing Calder, 465 U.S. 783).

        Here, since the “effect” of Mr. Costner’s conduct—Greenleaf’s removal of the references

 to Mr. Costner in Lucifer’s Banker—occurred in Texas, not Florida, and the only possible

 connection to Florida is the hypothetical harm to Birkenfeld, the Supreme Court’s Calder and

 Walden decisions dictate that it would be inappropriate for this Court to exercise jurisdiction

 over Mr. Costner.

        Birkenfeld has not even come close to meeting his burden of providing admissible

 evidence supporting jurisdiction over Mr. Costner. United Technologies Corp., 556 F.3d at

 1277. Mr. Costner’s Motion to Dismiss should therefore be granted.

 III.   BIRKENFELD OFFERS NO SWORN FACTS OR REASONABLE ARGUMENTS
        IN OPPOSITION TO MR. COSTNER’S § 1404 TRANSFER REQUEST

        If the Court does not dismiss the claims against Mr. Costner outright, the case against Mr.

 Costner should be transferred to California.          Birkenfeld does not offer any facts or legal

 argument that alters the analysis of the § 1404 transfer factors outlined in the Motion to Dismiss.

        Birkenfeld’s argument opposing a § 1404 transfer to California is based entirely on

 conclusory assertions that witnesses and information are purportedly located in “Switzerland,

 Washington, D.C. and Florida.” Yet, Birkenfeld does not identify even a single potential witness

 or piece of information that is located in Florida.

        Most importantly, Birkenfeld does not dispute that Mr. Costner and Mr. Costner’s

 business representatives and Mr. Costner’s legal representatives – i.e., the witnesses most well

 equipped to testify about whether or not Mr. Costner actually had an account with UBS or any

 offshore bank account – are all located in California. Indeed, the very September 27, 2016 letter




                                                   7
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 8 of 9



 that Birkenfeld is relying upon to state his frivolous claims against Mr. Costner was sent by Mr.

 Costner’s lawyers in California.

         Birkenfeld similarly fails to support his conclusory assertion that the locus of operative

 facts is not in California, but rather “in Florida, Switzerland or Washington, D.C.,” when Mr.

 Costner’s residence in California during the relevant time make it an obvious location central to

 this case.

         In sum, Birkenfeld’s Opposition does nothing to rebut Mr. Costner’s alternative request

 for transfer to the Central District of California.

                                            CONCLUSION

         For the reasons set forth above and in his Motion to Dismiss, Defendant Kevin M.

 Costner respectfully requests that this Court dismiss Plaintiff’s Complaint in its entirety; or, in

 the alternative, transfer this matter to the United States District Court for the Central District of

 California.

 Date: August 19, 2019



 Respectfully submitted,
                                        /s/ Scott N. Wagner
                                        Scott N. Wagner
                                        Fla. Bar. No.: 51662
                                        Ilana Drescher
                                        Fla. Bar. No.: 1009124
                                        BILZIN SUMBERG BAENA PRICE &
                                        AXELROD LLP
                                        1450 Brickell Ave., Suite 2300
                                        Miami, Florida 33131-3456
                                        Telephone: 305-374-7580
                                        Facsimile: 305-374-7593
                                        Email: swagner@bilzin.com
                                        Email: idrescher@bilzin.com




                                                       8
Case 1:19-cv-21871-RS Document 56 Entered on FLSD Docket 08/19/2019 Page 9 of 9



                                      Martin D. Singer, Esquire (pro hac vice)
                                      Lynda B. Goldman, Esquire (pro hac vice)
                                      David B. Jonelis, Esquire (pro hac vice)
                                      Lavely & Singer P.C.
                                      2049 Century Park East, Suite 2400
                                      Los Angeles, CA 90067-2906
                                      Tele: (310) 577-3177
                                      Email: mdsinger@lavelysinger.com; lgoldman
                                      @lavelysinger.com; and, djonelis@lavelysinger.com

                                      Attorneys for Kevin M. Costner



                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2019, I electronically filed the foregoing with the

 Clerk of the Court for the United States District Court for the Southern District of Florida using

 the CM/ECF system, which sent notification of such filing to all CM/ECF participants.


                                                          /s/ Scott N. Wagner
                                                              Scott N. Wagner




                                                 9
